Title: From Thomas Jefferson to James Madison, 18 May 1797
From: Jefferson, Thomas
To: Madison, James


                    
                        Philadelphia May 18. 97.
                    
                    I was informed on my arrival here that Genl. Pinckney’s dispatches had on their first receipt excited in the administration a great deal of passion: that councils were held from day to day, and their ill temper fixed at length in war; that under this impression Congress was called: that the tone of the party in general became high, and so continued till the news of the failure of the bank of England. This first gave it a check, and a great one and they have been cooling down ever since. The most intemperate only still asking permission to arm their vessels for their own defence, while the more prudent disapprove of putting it in the power of their brethren and leaving to their discretion to begin the war for us. The impression was too that the executive had for some time been repenting that they had called us, and wished the measure undone. All the members from North as well as South concurred in attesting that negociation or any thing rather than war was the wish of their  constitutents. What was our surprise then at recieving the speech which will come to you by this post. I need make no observations to you on it. I believe there was not a member of either house, out of the secret, who was not much disappointed. However some had been prepared. The spirit of supporting the Executive was immediately given out in the lower house and is working there. The Senate admits of no fermentation. Tracy, Laurence and Livermore were appointed to draw an answer for them, Venable, Freeman, Rutledge, Griswald and  for the representatives. The former will be reported to day, and will be in time to be inclosed: the other not till tomorrow when the post will be gone. We hope this last will be in general terms, but this is not certain, a majority as is believed (of the committee) being for arming the merchantmen, finishing the frigates, fortifying harbors, and making all other military preparations, as an aid to negociation. How the majority of the house will be is very doubtful. If all were here, it is thought it would be decidedly pacific, but all are not here and will not be here. The division on the choice of a clerk was 41. for Condy, 40 for Beckley. Besides the loss of the ablest clerk in the US. and the outrage committed on the absent members, prevented by the suddenness of the call and their distance from being here on the 1st. day of the session, it excites a fear that the republican interest has lost by the new changes. It is said that three from Virginia separate from their brethren. The hope however is that as the Antirepublicans take the high ground of war, and their opponents are for every thing moderate, that the most moderate of those who came under contrary dispositions will join them. Langdon tells me there is a considerable change working in the minds of the people to the Eastward: that the idea that they have been decieved begins to gain ground, and that were the elections to be now made their result would be considerably different. This however is doubted and denied by others.  France has asked of Holland to send away our minister from them and to treat our commerce on the plan of their late decree. The Batavian government answered after due consideration that their commerce with us was now their chief commerce, that their money was in our funds, that if they broke off correspondence with us they should be without resources for themselves, for their own public and for France, and therefore declined doing it. France acquiesced. I have this from the President who had it from his son still at the Hague. I presume that France has made the same application to Spain. For I know that Spain has memorialized our Executive against the effect of the British treaty, as to the articles concerning neutral bottoms, contraband, and the Missisipi, has been pressing for an answer and has not yet been able to obtain one. It does not seem candid to have kept out of sight  in the speech this discontent of Spain which is strongly and seriously pronounced and to have thereby left it to be imagined that France is the only power of whom we are in danger.—The failure of the bank of England, and the fear of having a paper tender there, has stopped buying bills of exchange. Specie is raked up from all quarters, and remitted for paiments at a disadvantage from risks &c of 20. per cent. The bankruptcies here have been immense. I heard a sensible man well acquainted with them conjecture that the aggregate of the clear losses on all these added together in all the states would be not less than 10. millions of Dollars. A heavy tax indeed, to which are to be added the maritime spoliations, and this tax falling on only a particular description of citizens.—Bills of lading are arrived to a merchant for goods shipped from Bordeaux for this place in a vessel in which Monroe is coming passenger. We hope hourly therefore to recieve him.—Innes is arrived, and that board going to work.
                    
                        May. 19. The answer of the Senate is reported by the Committee. It is perfectly an echo and full as high toned as the speech. Amendments may and will be attempted but cannot be carried.—Note to me the day you recieve this that I may know whether I conjecture rightly what is our true post day here.
                    
                